ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Garry Jacques, dba. JCMCS                      ) ASBCA No. 62754
                                               )
Under Contract No. N62473-18-C-1208            )

APPEARANCES FOR THE APPELLANT:                     Casey J. McKinnon, Esq.
                                                    Cohen Seglias Pallas Greenhall & Furman PC
                                                    Washington, DC

                                                   Michael Metz-Topodas, Esq.
                                                    Saul Ewing Arnstein & Lehr LLP
                                                    Philadelphia, PA
APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Joshua S. Kauke, Esq.
                                                    Trial Attorney

                                ORDER OF DISMISSAL

        For reasons indicated by appellant, the Board is unable to proceed with disposition
of the above appeal for an inordinate length of time due to factors not within the control
of the Board. As such, appellant has requested dismissal under Board Rule 18, and the
government consents to the request.

       Accordingly, the above appeal is hereby dismissed without prejudice pursuant to
Board Rule 18. Unless either party or the Board acts to reinstate the appeal within one
year from the date of this Order, the dismissal shall be deemed with prejudice.

       Dated: November 9, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62754, Appeal of Garry Jacques,
dba. JCMCS, rendered in conformance with the Board’s Charter.

       Dated: November 9, 2022



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2